Citation Nr: 9902794	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-28 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of exposure to mustard gas.

2.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied the veteran's claim seeking 
entitlement to service connection for disorders claimed as 
due to mustard gas exposure.  Also appealed was a January 
1996 rating decision which denied the veteran's claim seeking 
entitlement to an increased evaluation for his service-
connected anxiety reaction.  In June 1996, the veteran, 
through his representative, submitted a notice of 
disagreement pertaining to both of those issues.  A statement 
of the case was furnished in June 1996.  The veterans 
substantive appeal was received in June 1996.

Regarding the issue of entitlement to an increased evaluation 
for anxiety reaction, the Board notes that, in the statement 
of the case, the RO characterized that issue as whether new 
and material evidence had been submitted to reopen the claim 
for anxiety reaction.  However, since service connection is 
already in effect for the disorder, the correct issue is 
entitlement to an increased evaluation, not entitlement to 
service connection.  Accordingly, the Board has stated this 
issue as indicated on the first page of this decision.

The Board further notes that, in September 1997, the veteran, 
accompanied by his representative, appeared and presented 
testimony at a Travel Board hearing before a Member of the 
Board at the RO.  However, although a transcript of that 
hearing is of record, the record further reflects that a 
substantial portion of the transcript is unavailable due to a 
technical problem involving the recording equipment used at 
the hearing.  As a result of this defect in the transcript, 
the veteran elected to exercise his option to request another 
hearing before a Member of the Board.  Thereafter, in August 
1998, the veteran, accompanied by his representative, 
appeared and presented testimony at a second Travel Board 
hearing before another Member of the Board.  A complete 
transcript of that testimony is of record.

This case was previously before the Board in April 1998, at 
which time it was remanded to the RO in order to schedule the 
veterans requested second Travel Board hearing.  Following 
compliance with the Boards directives on Remand, the case is 
now returned to the Board.

Pursuant to 38 U.S.C.A. § 7102(a) (West 1991 & Supp. 1997); 
38 C.F.R. § 19.3 (1998), a proceeding before the Board may be 
assigned to an individual Member of the Board or to a panel 
of three or more Members for decision.  In addition, under 
38 C.F.R. § 20.707 (1998), the Member who conducts the 
hearing in an appeal shall participate in making the final 
determination of the claim.  In this case, although the 
veteran appeared at two Travel Board hearings before two 
different Members, the usefulness of the first hearing was 
vitiated by the aforementioned lack of a complete transcript.  
Accordingly, his appeal is being reviewed by a single Member 
of the Board, the undersigned, who conducted the Travel Board 
hearing in August 1998.

Finally, it is noted that, during the veterans hearing 
before the Board in August 1998, he apparently raised 
additional claims.  During that hearing, the veteran 
complained of a stomach condition, to include internal 
bleeding.  (See Transcript, pp. 3-5).  It was asserted that 
his gastrointestinal complaints were secondary to his 
service-connected anxiety reaction.  (See Transcript, p. 14).  
In this regard, the Board notes that service connection for a 
duodenal ulcer had previously been denied in a June 1969 
decision of the Board.  Service connection for a 
cholecystectomy, a ventral hernia, and a gastrectomy due to 
the duodenal ulcer was denied by the RO in a March 1990 
rating decision.  To the extent that the veteran apparently 
is now seeking service connection for a stomach condition or 
a gastrointestinal disorder, it appears that he may be 
attempting to reopen these previously denied claims.  
Accordingly, the RO should contact the veteran and his 
representative in order to clarify whether he is seeking to 
reopen any of his previously denied claims, and if so, they 
should ask that he specify his claim and provide new and 
material evidence in support of his request.

Another claim raised during the veterans hearing before the 
Board, in August 1998, was when he indicated that, even if he 
had not been exposed to mustard gas in service, he believed 
he had a respiratory disorder due to his service.  (See Tran-
script, p. 11).  It is clear from the veterans testimony 
that he was claiming service connection for a respiratory 
disorder on a direct basis.  However, that claim had not been 
developed for appellate review, is not inextricably 
intertwined with the issues on appeal and accordingly, as 
with the issues discussed in the previous paragraph, is 
referred to the RO for appropriate action. 


REMAND

Under 38 C.F.R. § 3.316 (1998), exposure to mustard gas while 
participating in full-body, field or chamber experiments to 
test protective clothing or equipment during World War II, 
together with the development of a chronic form of any of the 
following conditions manifested subsequent thereto, is 
sufficient to establish service connection for that 
condition:  chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, certain cancers, to include lung 
cancers (except mesothelioma) or squamous cell carcinoma of 
the skin, laryngitis, bronchitis, emphysema, asthma, chronic 
obstructive pulmonary disease, and acute nonlymphocytic 
leukemia.

The above regulation codifies VA's acknowledgment that 
certain chronic disabilities may have been caused by in-
service exposure to mustard gas during the chemical warfare 
testing conducted by the military during World War II.  The 
regulation does not require that such disease must have 
developed within any specified time after service.

Regarding the veterans claim seeking service connection for 
residuals of mustard gas exposure, the Board notes that the 
veteran first claimed such exposure in a letter of  February 
1993.  He subsequently submitted a VA mustard gas 
questionnaire (only one page of which appears in the claims 
file) in July 1993.  This information was forwarded by the 
RO, with a March 1994 letter, to the U.S. Army Chemical and 
Biological Defense Command (CBDC) at Aberdeen Proving Ground, 
in an attempt to verify the veterans claimed exposure.  The 
veteran submitted a second mustard gas questionnaire in March 
1994 (the full, two-page form is in the file), and the RO 
forwarded that information to the CBDC with a follow-up 
letter in January 1995.  A reply from the Department of the 
Army was received by the RO in February 1995, stating that 
the command was unable to assist you in researching this 
veterans claim.  It was further stated that the command 
did not maintain old personnel or medical files.

The RO also attempted to verify the veterans claimed 
exposure by contacting the National Personnel Records Center, 
which, in a June 1995 response, forwarded service medical 
records which were duplicates of those already of record 
since 1946.

Although the Board notes that the RO did attempt to verify 
the veterans claimed mustard gas exposure, by contacting the 
U.S. Army Chemical and Biological Defense Command at Aberdeen 
Proving Ground, the Board is unsure of the meaning of the 
CBDC reply to the effect that it was unable to assist you 
[the RO] in researching this veterans claim.  Did this 
reply mean that they had searched their records of veterans 
who had been exposed to mustard gas and the veterans name 
did not appear among those records; or did the reply mean 
that they had insufficient detailed information with which to 
conduct such a search.  The Board is unsure.  As a result, we 
believe the RO should send another request for information to 
the U.S. Army Chemical and Biological Defense Command at 
Aberdeen Proving Ground, requesting that they clarify the 
meaning of their previous reply and specify whether or not 
the veterans name appears among any data they may have that 
would indicate whether he did or did not participate in 
testing that involved mustard gas exposure.

In addition, the Board notes that the VA Adjudication 
Procedure Manual, M21-1, sets forth procedures for 
development of mustard gas exposure claims, at Part III, 
paragraph 5.18 (April 30, 1996).  This indicates that the 
Compensation and Pension Service maintains a list of Army and 
Navy volunteers who participated in testing between August 
1943 and October 1945.  The RO should determine whether the 
veterans name appears amongst these records.  Accordingly, a 
remand is necessary in this case to further attempt to verify 
the veteran's claimed mustard gas exposure.

VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim if that claim is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  See also 
Boeck v. Brown, 6 Vet.App. 14, 17 (1993) and Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).  However, if the 
claimants application for benefits is incomplete, the VA 
shall notify the claimant of the evidence necessary to 
complete the application.  38 U.S.C.A. § 5103(a) (West 1991).  
An application is incomplete if the VA is put on notice of 
the likely existence of evidence that would be relevant to, 
and indeed necessary for, a full and fair adjudication of an 
appellants claim.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).

Given the circumstances of this claim, it appears that 
additional records or other military documentation may exist 
which may support the veteran's claim of mustard gas 
exposure.  The Board is of the opinion that this evidence, if 
it does in fact exist, would be relevant and necessary for a 
full and fair adjudication of the veteran's claim.  The Board 
also finds that the RO should make a further effort to verify 
the veteran's claimed mustard gas exposure.  In addition, the 
Board finds that the RO should undertake to inform the 
veteran of his duty to submit additional medical evidence 
that would tend to present a well-grounded claim.

Thus, under the circumstances of this case, the Board is of 
the opinion that the RO has been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the appellants claim plausible, and that the RO has 
not fully met its duty to inform the appellant pursuant to 
the provisions of 38 U.S.C.A. § 5103(a).  See Robinette, 
supra, at 80.

One final note with regard to this aspect of the claim.  The 
veteran has not been specific in enumerating those 
disabilities which he attributes to mustard gas.  As 
indicated in the Introduction, above, he appeared to raise 
several additional claims at his August 1998 hearing.  During 
the course of the proceedings on remand, the veteran should 
clarify for the RO, possibly with the assistance of his 
representative, exactly what disorders he claims are the 
result of exposure to mustard gas.

Turning now to the veterans claim seeking an increased 
evaluation for his service-connected anxiety reaction, as 
noted in the introduction hereinabove, in August 1998, the 
veteran, accompanied by his representative, appeared and 
presented testimony at a hearing before a Member of the Board 
at the RO.  During that hearing, the veteran testified that 
he was taking medications for his anxiety reaction (See 
Transcript, p. 9), and also that he had received medical 
treatment from a VA physician for his service-connected 
anxiety reaction, although the veteran was unable to remember 
the physicians name.  (See Transcript, p. 13).

In addition to the above, the Board notes that the rating 
criteria have been changed for all psychiatric disorders, 
effective on November 7, 1996.  The Court of Veterans Appeals 
has held that, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative and/or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Fischer v. West, 11 Vet.App. 121, 
123 (1998), quoting from Karnas v. Derwinski, 1 Vet.App. 308, 
312-313 (1991).  See also Baker v. West, 11 Vet.App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).  Given that the veteran was last provided with a 
statement of the case in June 1996, it is clear that the RO 
would not have considered the veterans disability in light 
of the new regulations.

Accordingly, given the veteran's contentions of an increase 
in the severity of his anxiety reaction, given his testimony 
concerning additional treatment, and given the new rating 
criteria, a new examination and adjudication in light of 
these rating schedule criteria is necessary.

When, during the course of review, it is determined that 
further evidence is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.



Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
pertinent medical treatment (VA or non-
VA) he has received for his claimed 
residuals of mustard gas exposure or for 
his service-connected anxiety reaction.  
Based upon information provided by the 
veteran, the RO should undertake to 
obtain all necessary releases and obtain 
copies of all records from the identified 
treatment sources (which are not already 
on file) and associate them with the 
claims folder.  The veteran should also 
be asked to submit any medical evidence 
in his possession which tends to support 
his claim that he is currently suffering 
from any disability which is due to the 
exposure to mustard gas or other disease 
or injury in service, and any medical 
evidence in his possession pertaining to 
his service-connected anxiety reaction.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veterans relevant VA treatment records 
(which are not already on file) and 
associate them with the claims folder.

3.  In accordance with M21-1, Part III, 
paragraph 5.18 (April 30, 1996), and any 
subsequent revisions, the RO should 
contact the VA Compensation and Pension 
Service to determine whether the veteran 
is listed as a participant in any mustard 
gas testing/training.  The RO should also 
once again provide all specifics 
regarding the claimed testing to the:

Commander, U.S. Army Chemical and
   Biological Defense Agency
Attn: AMSCB-CIH
Aberdeen Proving Ground, MD 21010-
5423

The RO should request that they clarify 
their previously provided reply.  They 
should be specifically requested to make 
a complete investigation of the veterans 
claims of exposure to mustard gas and to 
report the results of such investigation.

4.  Upon completion of the development 
requested hereinabove, the RO should 
review the veterans claim pertaining to 
claimed mustard gas exposure.  If it is 
determined that the veteran was a 
participant in chemical gas testing or 
that he might have been such a 
participant, or that he was otherwise 
exposed to mustard gas, the RO should, 
with appropriate input from the veteran, 
specifically list the disorders claimed 
as due to such exposure, and conduct 
additional development of the medical 
record as appears appropriate.

5.  The RO should then schedule the 
veteran for a VA psychiatric examination, 
for the purpose of assessing the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected anxiety reaction.  Before 
examining the veteran, the examiner 
should have available for review the 
veteran's claims folder.  All indicated 
tests should be conducted, and the 
findings of the examiner should be 
sufficiently specific and detailed to 
permit the RO to apply either the old or 
the new rating criteria for mental 
disorders.  The examiner should also be 
requested to assign a score on the Global 
Assessment of Functioning (GAF) scale, 
and to describe what the score means for 
the veteran in terms of his 
psychological, social, and occupational 
functioning.  In addition, the 
symptomatology directly attributable to 
the veteran's service-connected anxiety 
reaction should be fully discussed, and 
the presence of any other existing 
psychiatric or other mental disorders 
should be evalua-ted.  To the extent 
possible, symptoms attributable to any 
other disorder should be distinguished 
from those associated with the service-
connected anxiety reaction.  The 
psychiatric examiner should comment on 
the interference with gainful employment 
attributable to the service-connected 
anxiety reaction.  A complete rationale 
for all opinions expressed should be 
provided, reflecting review of pertinent 
records in the claims file.

6.  The RO should then again consider 
whether the veteran is entitled to an 
increased rating for his service-
connected anxiety reaction.  In 
considering whether the veteran is 
entitled to an increased rating, the RO 
should consider the disorder under both 
the old and new rating criteria and rate 
in accordance with whichever criteria are 
more favorable to the veteran.

7.  The RO should then review all the 
veteran's claims.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case, in accordance with 
38 U.S.C.A. § 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
ANDREW J. MULLEN
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
